The defendant’s petition for certification for appeal from the Appellate Court, 131 Conn. App. 528 (AC 31271), is granted, limited to the following issues:
“1. Did the Appellate Court properly determine that the defendant was not deprived of his due process right to a fair trial as a result of prosecutorial improprieties?
“2. Was the defendant deprived of his due process right to a fair trial by the trial court’s ‘defendant’s interest’ charge to the jury?
“3. If the answer to question two is in the negative, should the court overrule the holding in State v. Williams, 220 Conn. 385, 397, 599 A.2d 1053 (1991), as it relates to the ‘defendant’s interest’ charge to the jury?”
*913Decided December 8, 2011
Timothy J. Sugrue, senior assistant state’s attorney, in opposition.